 


114 HR 1653 IH: Medicare Hearing Aid Coverage Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1653 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to remove the exclusion of Medicare coverage for hearing aids and examinations therefor, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicare Hearing Aid Coverage Act of 2015. 2.Removing Medicare exclusion of coverage of hearing aids and examinations therefor (a)In generalSection 1862(a)(7) of the Social Security Act (42 U.S.C. 1395y(a)(7)) is amended by striking hearing aids or examinations therefor,. 
(b)Effective dateThe amendment made by this section shall apply to items and services furnished on or after January 1, 2016.    3.GAO study and report on hearing aid programs (a)StudyThe Comptroller General of the United States shall conduct a study of programs, including Federal programs and health insurance coverage, that provide assistance for hearing aids and related examinations for individuals with hearing loss. Such study shall include an examination of the number of individuals in the United States with hearing loss who need hearing aids, their coverage under such programs, and the effectiveness of such programs in meeting such need. Such study may also address programs that are designed to reduce or mitigate the incidence of hearing loss. 
(b)ReportNot later than 18 months after the date specified in section 2(c), the Comptroller General shall submit a report to Congress on the study conducted under subsection (a). Such report shall include such recommendations on changes in such programs, including the establishment of new programs, as would meet the needs of individuals with hearing loss.   